On June 4, 1943, the Circuit Court of Highlands County entered a final decree denying the plaintiff a divorce, the custody of her minor child and dismissed her bill of complaint. On June 16, a petition for rehearing was granted, the final decree was set aside, the plaintiff's prayer for divorce was granted and the custody of the minor child was again granted to the defendant but the chancellor retained jurisdiction of the cause to consider further the question of custody of the minor child and the duty of the parties hereto for his support, education, and welfare.
The defendant appeals from that part of the latter decree granting the divorce and the plaintiff brings a cross appeal from that part granting the custody of the minor child to the defendant.
We have searched the record diligently but find no reason to reverse that part of the decree granting the divorce. We find ample reason to affirm it. As to the cross appeal, the judgment is also affirmed but without prejudice to appellee to apply to the chancellor for an order more liberal to her affecting the custody, support, and education of the child. *Page 63 
The record shows that she is entitled to such decree. Pittman v. Pittman, 153 Fla. 434, 14 So.2d 671.
Affirmed.
BUFORD, C. J., CHAPMAN and ADAMS, JJ., concur.